Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff, setting aside the deeds and canceling them of record, with costs. Upon the concession of four of the defendants, plaintiff was entitled to the beneficial effect of a cancellation of four-sevenths of the interest of the defendants in the deeds. With respect to the three-sevenths interest beneficially vesting in defendants Jack Newfield, Rose Rudniek and Fanny Zipkin, these defendants *792failed to sustain the burden resting upon them to establish that the conveyances were fair and “ free from fault which demands the condemnation of a court of equity.” The manner of the carrying out of the intention of the plaintiff, as testified to on behalf of the defendants, resting upon an invalid parol agreement, if not fraudulent in fact, presented a situation, in conjunction with the relationship of the parties and the manner in which they dealt with one another, of constructive fraud. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings should be made in accordance herewith. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.